OPINION
MORRISON, Judge.
The offense is felony theft; the punishment, on a plea of guilty, three (3) years.
Appellant’s sole ground of error is that the “value of the stolen merchandise was never established and that the State failed to prove that the stolen merchandise cost over Fifty Dollars ($50.00).”
The record reflects that appellant waived his right to trial by jury and entered into a sworn, written stipulation of evidence wherein he confessed to the theft of the property valued at over $50.00, and waived the appearance, confrontation and cross-examination of witnesses and consented to the introduction of testimony by affidavit, written statements and other documents.
After the court duly admonished appellant concerning the consequences of his plea of guilty and informed him of the possible penalties for the offense, the prosecutor dictated a stipulation into the record, joined by the defendant in person, to the effect that if one E. W. Kountz were present he would testify that he found the appellant in possession of the merchandise in question, valued at over $50.00, which he determined had been recently stolen from its owner.
Appellant’s written judicial confession which admits the allegation of the indictment is sufficient to sustain his conviction. Smith v. State, Tex.Cr.App., 416 S.W.2d 425; Drain v. State, Tex.Cr.App., 465 S.W.2d 939 and Moss v. State, Tex.Cr.App., 468 S.W.2d 807.
The judgment is affirmed.